PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peacock, Mark, D.
Application No. 15/373,160
Filed: 8 Dec 2016
For: Finger Manipulated Mixing Device

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed March 24, 2021.  

On December 17, 2019, applicant filed a notice of appeal and a $200 appeal fee in response to the final rejection issued on September 20, 2019. On February 17, 2020, applicant filed an appeal brief.  On May 21, 2020, the examiner issued an Examiner’s Answer in response to the appeal brief.  The record reveals applicant did not pay the required appeal forwarding fee within the two-month period. Consequently, Office issued a “Communication Re: Appeal” (Communication) on September 22, 2020, stating the appeal in this application was dismissed because of applicant’s failure to pay the appeal forwarding fee. See 37 CFR 41.45(b). On September 23, 2020, applicant submitted a request for continued examination (RCE), a $325 RCE fee, and an amendment outside of the two-month period set forth in 37 CFR 41.45(a). As the application has no allowed claims, the application became abandoned on July 22, 2020. The Office mailed a Notice of Abandonment on October 2, 2020.  On October 19, 2020, applicant filed a petition to withdraw holding of abandonment, which was dismissed by the decision mailed on March 19, 2021. On March 24, 2021, applicant submitted the present petition under 37 CFR 1.137(a) to revive the application. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that applicant has supplied (1) the reply in the form of payment of the $590 appeal forwarding fee, (2) a $525 petition fee, and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) is GRANTED.

This application is being referred to Technology Center Art Unit 1774.

Inquiries concerning this decision should be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET